 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 300 
In the House of Representatives, U. S.,

May 18, 2009
 
RESOLUTION 
Congratulating Camp Dudley YMCA of Westport, New York, on the occasion of its 125th anniversary. 
 
 
Whereas Camp Dudley YMCA (“Camp Dudley”) was founded in 1885 by Sumner F. Dudley, a YMCA volunteer; 
Whereas Camp Dudley is located in Westport, New York, with two miles of frontage on Lake Champlain and surrounded by the Adirondack Mountains; 
Whereas Camp Dudley is the oldest Camp in continuous operation in the United States; 
Whereas Camp Dudley’s motto of The Other Fellow First, is at the heart of camp life; 
Whereas Camp Dudley is a place that celebrates timeless traditional values, inspiring boys, girls, men, and women alike to seek something higher than their own self-interest; 
Whereas Camp Dudley has remained true to its mission to develop moral, personal, physical, and leadership skills in the spirit of fellowship and fun, enabling boys and girls to lead lives characterized by devotion to others; 
Whereas Camp Dudley’s leadership development program is a dynamic part of the camp experience; 
Whereas Camp Dudley has a great legacy of Cabin Leadership, driven by caring and bold leaders whose devotion to their campers is the cornerstone for successful summers; 
Whereas Camp Dudley is committed to providing a balanced program for campers that includes team sports, individual sports, the arts, outdoor offerings, and spiritual traditions; 
Whereas campers can participate in a variety of activities and sports including arts and crafts, archery, band, baseball, basketball, canoeing, ceramics, chorus, drama, fishing, flag football, golf, hiking, high and low ropes courses, kayaking, lacrosse, lifesaving, mountaineering, music, photography, publications, riflery, rock climbing, sailing, soccer, softball, swimming, diving, tennis, track and field, water polo, weight training, writing, video, and volleyball; 
Whereas Camp Dudley expanded its reach by welcoming Camp Kiniya for girls into its family in 2006; 
Whereas Camp Dudley welcomes a diverse camper body of boys of all faiths into their community; 
Whereas Camp Dudley is committed to making camp affordable for all socioeconomic levels; 
Whereas Camp Dudley offers the Dr. William J. Schmidt Memorial Scholarship program, in which approximately 20 percent of summer campers are awarded scholarships on the basis of financial need, and are funded from generous alumni and parents support; 
Whereas Camp Dudley’s current and former campers and staff have made significant differences in their own communities and families; 
Whereas campers representing 35 States and 12 foreign countries have spent their summers at Camp Dudley and has a camper return rate of 84 percent; and 
Whereas one of the unique characteristics of Camp Dudley is the loyalty and support of its alumni both through financial support and attendance at the more than 47 alumni gatherings occurring each year across the country and around the world: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates Camp Dudley YMCA of Westport, New York, on the occasion of its 125th anniversary; and  
(2)recognizes Camp Dudley YMCA’s current staff, campers, and alumni for their contributions to their community.  
 
Lorraine C. Miller,Clerk.
